DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 were rejected in the Office Action from 05/20/2022.
Applicant filed a response, amended claims 1, 3 and 10, cancelled claim 2, and added claim 11.
Claims 1 and 3-11 are currently pending in the application and being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “an upper portion of the flexible printed circuit board on which the temperature sensor is provided”. It is not clear if “an upper portion” is the same as “an upper surface” of “a portion” as the temperature sensor is provided on both.  In addition, it is not clear how the elastic member presses an upper portion of the flexible printed circuit board but also a compression pad is disposed between the upper plate (which defines the elastic member) and the flexible printed circuit board. 
Regarding dependent claims 3-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2015/0214583), and further in view of Jung et al. (U.S. Patent Application Publication 2012/0028083) and Rhein et al. (U.S. Patent Application Publication 2016/0380319).
	Regarding claim 1, Lim teaches a battery module (100a) (paragraph [0034]) including a temperature sensor (140a) (paragraph [0034]) (see figure 2), comprising:
a battery cell (110) (paragraph [0034]) (see figure 2),
an upper plate (153a) (i.e., cover) (paragraph [0043]) (see figure 2), 
a compression pad (146, 145) (i.e., a resin portion) (paragraph [0050]) disposed between the upper plate (153a) and the battery cell (110) (see figure 3), and 
wherein the upper plate (153a) is partially cut and thus an elastic member (154a) (i.e., leaf spring) is formed (see figure 2-3) (paragraph [0047]-[0048]), the elastic member (154a) presses an upper portion the temperature sensor so that is in contact of the battery cell (paragraph [0047]). 
Lim does not explicitly teach the particular configuration of the flexible printed circuit board as recited in the claim however, Lim teaches the temperature sensor provides a measured temperature of the battery cell to a protective circuit module (paragraph [0018], [0040]) which is interpreted as a flexible printed circuit board. Further, Lim teaches the protective circuit module can be connected to the temperature sensor (paragraph [0050]). Since a circuit board or module is required and connected to the temperature sensor, it would be obvious to a person of ordinary skill in the art to attach the temperature sensor to the protective circuit module, as Lim suggests, so that measured temperature of the battery cell is received from the temperature sensor and such signal is transmitted to the protective circuit module. Consequently, since the protective circuit module is being interpreted as the flexible printed circuit board, the particular configuration as recited with regards to the flexible printed circuit board in relation to the other components would be achieved. Nonetheless, additional guidance is provided below.
Jung, directed to a protection circuit module (abstract), teaches a protection circuit module (100) including a flexible printed circuit board (FPCB) (300) and a temperature sensor (400) mounted on the FPCB (paragraph [0018]-[0019]) and having an upper surface and a lower surface on which the temperature sensor is provided (see figure 2A). Further, Jung teaches the protection circuit module is connected to a battery cell to sense the temperature of the battery cell and transfer the sensed temperature to the FPBC (paragraph [0019]). 
Lim teaches the elastic member contacts the sensor and further provides the guidance that a protection circuit module can be connected to the sensor, which as Jung evidences, is known to include a FPCB where a temperature sensor is provided. As such, it would be obvious to a person of ordinary skill in the art to modify Lim and attach a temperature sensor to a flexible printed circuit board as suggested by Jung in order to expose the temperature sensor to the battery cell and transfer the sensed temperature to the FPCB so that a temperature reading from the battery cells could be received. The combination of Lim with Jung would result in the elastic member pressing an upper portion of the flexible printer circuit board and the battery cell and a lower surface of the flexible printed circuit board to contact each other. The prior art only differ in the position of the temperature sensor where it is define as being particularly positioned in the lower surface of the FPCB instead of an upper surface as recited. However, the rearrangement or particular placement of the sensor appears to be an obvious matter of design choice and such would not modify the operation of the same as the sensor is configured to sense and provide a temperature reading of the batteries.      
Lim does not explicitly articulate the specifics of the compression pad as recited. However, Jung teaches the flexible printed circuit board includes a compression pad (i.e., protection layer) (304) can be included above the temperature sensor (paragraph [0056]) (see figure 4). Jung teaches with this configuration heat from the battery cell can be well transferred (paragraph [0056]). As such, it would be obvious to a person having ordinary skill in the art to modify the arrangement of Lim to include a compression pad in the flexible printed circuit board so that heat is well transferred. As a result, the compression pad would be disposed between the upper plate and the flexible printed circuit board. Nonetheless, additional guidance is provided below.
Rhein, directed to a battery module with a temperature monitoring assembly (abstract), teaches a temperature monitoring assembly having a flexible printed circuit board (160) (paragraph [0032]) (see figure 4) and a temperature sensor (i.e., temperature sensing device – thermistor) (162) (paragraph [0033]) (see figure 4) where a compression pad (i.e., compressible pad) (188) (paragraph [0037]) is positioned between an upper plate (i.e., cover assembly) (104) of the battery module (102) (paragraph [0018], [0037]) (see figures 3-5, 7) and the flexible printed circuit board (160) (paragraph [0037]). Rhein teaches the compression pad deflect vibrations and retain engagement in the battery cells (paragraph [0030]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lim to include a compression pad between the upper plate and the flexible printed circuit board as taught by Rhein in order to deflect vibrations and retain engagement in the battery cells.

    PNG
    media_image1.png
    319
    455
    media_image1.png
    Greyscale

Regarding claims 3-4, Lim teaches the battery module as described above in claims 1-2 to include the compression pad.
Lim does not explicitly teach the specifics of the adhesive layers as recited in the instant claims. 
Rhein, directed to a battery module with a temperature monitoring assembly (abstract), teaches a temperature monitoring assembly having a flexible printed circuit board (160) (paragraph [0032]) (see figure 4) and a temperature sensor (i.e., temperature sensing device – thermistor) (162) (paragraph [0033]) (see figure 4) where a compression pad (i.e., compressible pad) (188) (paragraph [0037]) is positioned between an upper plate (i.e., cover assembly) (104) of the battery module (paragraph [0018], [0037]) (see figure 4) and the temperature monitoring assembly (paragraph [0037]). Rhein further teaches a double sided adhesive layer (190) is disposed between the compression pad (188) and the upper plate (104) (paragraph [0039]) (see figure 4). Rhein further teaches a second adhesive layer can be positioned in between the compression pad (188) and the flexible printed board (160) to secure such components (paragraph [0039]) (see figure 4).
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Lim to include a first and second adhesive layer as taught by Rhein in order to bond and secure the different components and allow temperature sensor to be mounted in various locations of the battery module (paragraph [0040]).
Regarding claim 5, Lim teaches a force is applied (i.e., leaf spring presses) in a direction toward the battery cell by an elastic force of the elastic member (154a) such that the temperature sensor and the battery cell maintain contact state (paragraph [0047]).
Regarding claim 6, Lim teaches the battery module as described above in claim 6. Lim does not teach the temperature sensor is a thermistor. However, Jung teaches a thermistor as the temperature sensor is known to be utilized in a protection circuit module of battery modules (abstract) it would be obvious to a person of ordinary skill in the art to attach the temperature sensor to the flexible printed circuit board as taught by Jung in order to expose the temperature sensor to the battery cell and transfer the sensed temperature to the FPCB. 
Regarding claim 7, Lim teaches a gap between the elastic member (154a) and the battery is smaller than a gap between the upper plate (153a) and the battery cell (see figures 3-4).
Regarding claim 8, Lim teaches the battery cell (110) is provided in plural and in parallel with a top surface if the upper plate (153b) (see figures 3-4). As indicated above, Lim as modified by Jung teaches the flexible printed circuit board. Lim further teaches the elastic member (154a) which as indicated above, contacts the flexible circuit printed board and the temperature sensor, can contact a side surface of the battery cell (paragraph [0049]). 
Regarding claim 9, Lim teaches the battery module as described above in claim 1 and 8 to include the elastic member (154a) which presses the portion of the flexible circuit printed board in which the temperature sensor is provided to measure the temperature of a battery cell. Lim does not explicitly articulate the elastic member formed in plural and each contacting a different battery cell. However, Lim teaches the elastic member (154b) precisely press the temperature sensor (140b) to closely contact the battery cell (110) and precisely measure the temperature of the battery cell (110) (paragraph [0052]). Lim teaches a battery module (110a) including a plurality of battery cells (110) (paragraph [0034]). A such, it would be obvious to a skilled artisan to include a plurality of elastic members, each with corresponding temperature sensors in order to precisely measure the temperature of each of the battery cell so that the battery module can be safely controlled (paragraph [0040]).
Regarding claim 11, Lim teaches the battery module as described above in claim 1 to include the compression pad. The combination of Lim with Rhein results in the compression pad disposed between the elastic member (which is part of the upper plate) and the portion of the flexible printed circuit board. In addition, based on the teachings of Rhein where the compression pad reflect vibrations (see page 5 above, lines 1-3), it would have been obvious to a skilled artisan to consider positioning or add a compression pad where is needed in order to predictably improve the absorption of vibrations.   
Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (U.S. Patent Application Publication 2015/0214583), and further in view of Jung et al. (U.S. Patent Application Publication 2012/0028083) and Rhein et al. (U.S. Patent Application Publication 2016/0380319) and further, in view of Ijaz et al. (U.S. Patent Application Publication 2010/0247996).
Regarding claim 10, Lim teaches the battery module as described above in claim 1 and 2 to include the compression pad. 
Lim does not teach the compression pad formed of polyurethane foam. 
Ijaz, also directed to a battery module (i.e., battery) (abstract), teaches a polyurethane foam is used as a vibration dampening element to prevent excess stress to a printable circuit board (paragraph [0071]).
As articulated above Lim, as modified by Rhein teaches the compression pad and such is configured to deflect vibrations and retain engagement in the battery cells (see page 7 above lines 1-6). 
As such, it is clear that polyurethane foam is characterized to absorb vibrations and known to be utilized for protecting battery elements. Therefore, it would have been obvious to a skilled artisan to modify the compression pad of Lim to include a polyurethane foam as taught by Ijaz in order to prevent excess stress in the flexible printed circuit board to vibrations. 

Response to Arguments
In response to the amendments to the claims, the previous rejection of claim 10 under 112(b) is withdrawn.
Applicant arguments with regards to the elastic part 154c of Lim (see Applicant arguments/remarks, page 5) are moot because Applicant appears to confuse the elastic part 154c with what has been interpreted as the claimed elastic member which is the leaf spring 154b. Similarly, Rhein compressible pad 188 has been interpreted as the claimed compression pad, not the biasing member 166 (see Applicant arguments/remarks, page 5). 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jang et al. (U.S. Patent Application Publication 2009/0154048). Jang teaches a flexible printed circuit board, a compression pad (i.e., insulating sheet), and a temperature sensor (i.e., thermistor) (paragraphs [0034]-[0044])

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723